



STRATUS PROPERTIES INC.


NOTICE OF GRANT
OF
RESTRICTED STOCK UNITS
UNDER THE 2013 STOCK INCENTIVE PLAN


1.(a)    Pursuant to the Stratus Properties Inc. 2013 Stock Incentive Plan (the
“Plan”), on ______________, 20__(the “Grant Date”), Stratus Properties Inc., a
Delaware corporation (the “Company”) granted ___________ restricted stock units
(“Restricted Stock Units” or “RSUs”) to ____________________ (the “Participant”)
on the terms and conditions set forth in this Notice and in the Plan.
(b)    Defined terms not otherwise defined herein shall have the meanings set
forth in Section 2 of the Plan.
(c)    Subject to the terms, conditions, and restrictions set forth in the Plan
and herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Notice or on such earlier date as provided in Section 5 of
this Notice (the “Vesting Date”), one share (a “Share”) of Common Stock of the
Company (“Common Stock”), free of any restrictions, all amounts notionally
credited to the Participant’s Dividend Equivalent Account (as defined in Section
4 of this Notice) with respect to such RSU, and all securities and property
comprising all Property Distributions (as defined in Section 4 of this Notice)
deposited in such Dividend Equivalent Account with respect to such RSU.
(d)    As soon as practicable after the Vesting Date (but no later than 30 days
from such date) for any RSUs granted hereunder, the Participant shall receive
from the Company the number of Shares to which the vested RSUs relate, free of
any restrictions, a cash payment for all amounts notionally credited to the
Participant’s Dividend Equivalent Account with respect to such vested RSUs, and
all securities and property comprising all Property Distributions deposited in
such Dividend Equivalent Account with respect to such vested RSUs.
2.    (a)    The RSUs granted hereunder shall vest in installments as follows:
Scheduled Vesting Date        Number of RSUs










(b)    Until the respective Vesting Date for an RSU granted hereunder, such RSU,
all amounts notionally credited in any Dividend Equivalent Account related to
such RSU, and all securities or property comprising all Property Distributions
deposited in such Dividend Equivalent Account related to such RSU shall be
subject to forfeiture as provided in Section 5 of this Notice.


As amended effective March 14, 2016

--------------------------------------------------------------------------------





3.    Except as provided in Section 4 of this Notice, an RSU shall not entitle
the Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any Share until the RSU shall vest and the
Participant shall be issued the Share to which such RSU relates nor in any
securities or property comprising any Property Distribution deposited in a
Dividend Equivalent Account related to such RSU until such RSU vests.
4.    From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Participant shall be credited, as of the
payment date therefor, with (i) the amount of any cash dividends and (ii) the
amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”). All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date. The Committee may, in its
discretion, deposit in the Participant’s Dividend Equivalent Account the
securities or property comprising any Property Distribution in lieu of crediting
such Dividend Equivalent Account with the Fair Market Value thereof, or may
otherwise adjust the terms of the Award as permitted under Section 5(b) of the
Plan.
5.    (a)    Except as set forth in Section 5(b) and 5(c) of this Notice, all
unvested RSUs provided for in this Notice, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall immediately be
forfeited on the date the Participant ceases to be an Eligible Individual (the
“Termination Date”). In the event of a sale by the Company of its equity
interest in a Subsidiary following which such entity is no longer a Subsidiary
of the Company, persons who continue to be employed by such entity following
such sale shall cease to be Eligible Individuals for purposes of the Plan and
this Notice.
(b)    Notwithstanding the foregoing, if the Participant ceases to be an
Eligible Individual (the “Termination”) by reason of the Participant’s death,
Disability, or Retirement, all the unvested RSUs granted hereunder, all amounts
credited to the Participant’s Dividend Equivalent Accounts with respect to such
RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
vest as of the Participant’s Termination Date. In the event that the Participant
ceases to be an Eligible Individual by reason of the Participant’s Termination
by his employer or principal without Cause, the Committee or any person to whom
the Committee has delegated authority may, in its or his sole discretion,
determine that all or any portion of the unvested RSUs granted hereunder, all
amounts credited to the Participant’s Dividend Equivalent Accounts with respect
to such RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
vest as of the Participant’s Termination Date.
(c)    If there has been a Change of Control of the Company, and within two
years following the date of such Change of Control the Participant ceases to be
an Eligible Individual by reason of the Participant’s Termination by his
employer or principal without Cause or Participant’s


2

--------------------------------------------------------------------------------





termination of employment with Good Reason, then the RSUs granted hereunder that
have not yet vested, all amounts credited to the Participant’s Dividend
Equivalent Accounts with respect to such RSUs, and all securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
with respect to such RSUs shall vest as of the Participant’s Termination Date.
6.    The RSUs granted hereunder, any amounts notionally credited in the
Participant’s Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution.
7.    All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 212 Lavaca Street, Suite 300, Austin, Texas 78701, addressed to the
attention of the Secretary; and, if to the Participant, shall be delivered
personally or mailed to the Participant at the address on file with the Company.
Such addresses may be changed at any time by notice from one party to the other.
8.    This Notice is subject to the provisions of the Plan. The Plan may at any
time be amended by the Board, except that any such amendment of the Plan that
would materially impair the rights of the Participant hereunder may not be made
without the Participant’s consent. The Committee may amend this Notice at any
time in any manner that is not inconsistent with the terms of the Plan and that
will not result in the application of Section 409A(a)(1) of the Code.
Notwithstanding the foregoing, no such amendment may materially impair the
rights of the Participant hereunder without the Participant’s consent. Except as
set forth above, any applicable determinations, orders, resolutions or other
actions of the Committee shall be final, conclusive and binding on the Company
and the Participant.
9.    The Participant is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any RSU granted
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.
10.    Nothing in this Notice shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.
11.    As used in this Notice, the following terms shall have the meanings set
forth below.
(a)    “Cause” shall mean any of the following: (i) the commission by the
Participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine), (ii) the engagement of the
Participant in dishonest or unethical conduct, as determined by the Committee or
its designee, (iii) the commission by the Participant of any fraud, theft,
embezzlement, or misappropriation of funds, (iv) the failure of the Participant
to carry out a




3

--------------------------------------------------------------------------------





directive of his superior, employer or principal, or (v) the breach of the
Participant of the terms of his engagement.
(b)    Change of Control.
(i)    For purposes of this Notice, “Change of Control” means
(capitalized terms not otherwise defined will have the meanings ascribed to them
in paragraph (ii) below):


(A)    the acquisition by any Person together with all Affiliates of
such Person, of Beneficial Ownership of the Threshold Percentage or more;
provided, however, that for purposes of this Section 11(b)(i)(A), the following
will not constitute a Change of Control:


(1)    any acquisition (other than a “Business
Combination,” as defined below, that constitutes a Change of Control under
Section 11(b)(i)(C) hereof) of Common Stock directly from the Company,


(2)    any acquisition of Common Stock by the Company
or its subsidiaries,


(3)    any acquisition of Common Stock by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation or other entity controlled by the Company, or


(4)    any acquisition of Common Stock pursuant to a
Business Combination that does not constitute a Change of Control under Section
11(b)(i)(C) hereof; or


(B)    individuals who, as of the effective date of this
Agreement, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the effective date of this
Agreement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered a member of the Incumbent
Board, unless such individual’s initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Incumbent Board; or


(C)
the consummation of a reorganization, merger or

consolidation (including a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company), or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, immediately following such Business Combination:


(1)    the individuals and entities who were the Beneficial


4

--------------------------------------------------------------------------------





Owners of the Company Voting Stock immediately prior to such Business
Combination have direct or indirect Beneficial Ownership of more than 50% of the
then outstanding shares of common stock, and more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, of the Post-Transaction Corporation, and


(2)
no Person together with all Affiliates of such Person

(excluding the Post-Transaction Corporation and any employee benefit plan or
related trust of either the Company, the Post-Transaction Corporation or any
subsidiary of either corporation) Beneficially Owns 30% or more of the then
outstanding shares of common stock of the Post-Transaction Corporation or 30% or
more of the combined voting power of the then outstanding voting securities of
the Post-Transaction Corporation, and


(3)
at least a majority of the members of the board of

directors of the Post-Transaction Corporation were members of the Incumbent
Board at the time of the execution of the initial agreement, and of the action
of the Board, providing for such Business Combination; or


(D)
approval by the shareholders of the Company of a complete

liquidation or dissolution of the Company.


(ii)
As used in this Section 11(b), the following terms have the

meanings indicated:


(A)
Affiliate: “Affiliate” means a Person that directly, or

indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, another specified Person.


(B)
Beneficial Owner: “Beneficial Owner” (and variants

thereof), with respect to a security, means a Person who, directly or indirectly
(through any contract, understanding, relationship or otherwise), has or shares
(1) the power to vote, or direct the voting of, the security, and/or (2) the
power to dispose of, or to direct the disposition of, the security.


(C)
Company Voting Stock: “Company Voting Stock” means

any capital stock of the Company that is then entitled to vote for the election
of directors.


(D)
Majority Shares: “Majority Shares” means the number of

shares of Company Voting Stock that could elect a majority of the directors of
the Company if all directors were to be elected at a single meeting.


(E)    Person: “Person” means a natural person or entity, and will
also mean the group or syndicate created when two or more Persons act as a
syndicate or other group (including without limitation a partnership, limited
partnership, joint venture or other joint undertaking) for the purpose of
acquiring, holding, or disposing of a security, except that “Person”








5

--------------------------------------------------------------------------------





will not include an underwriter temporarily holding a security pursuant to an
offering of the security.


(F)    Post-Transaction Corporation: Unless a Change of Control
includes a Business Combination, “Post-Transaction Corporation” means the
Company after the Change of Control. If a Change of Control includes a Business
Combination, “Post-Transaction Corporation” will mean the corporation or other
entity resulting from the Business Combination unless, as a result of such
Business Combination, an ultimate parent entity controls the Company or all or
substantially all of the Company’s assets either directly or indirectly, in
which case, “Post-Transaction Corporation” will mean such ultimate parent
entity.


(G)
Threshold Percentage: “Threshold Percentage” means 30%

of all then outstanding Company Voting Stock.


(c)    “Disability” shall have occurred if the Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.
(d)    “Fair Market Value” shall, with respect to a share of Common Stock, a
Subsidiary security, or any other security, have the meaning set forth in the
Stratus Properties Inc. Policies of the Committee applicable to the Plan, and,
with respect to any other property, mean the value thereof determined by the
board of directors of the Company in connection with declaring the dividend or
distribution thereof.
(e)    “Good Reason” shall mean either of the following (without Participant’s
express written consent): (i) a material diminution in Participant’s base salary
as of the day immediately preceding the Change of Control or (ii) the Company’s
requiring Participant to be based at any office or location more than 35 miles
from Participant’s principal office or location as of the day immediately
preceding the Change of Control. Notwithstanding the foregoing, Participant
shall not have the right to terminate Participant’s employment hereunder for
Good Reason unless (1) within 30 days of the initial existence of the condition
or conditions giving rise to such right Participant provides written notice to
the Company of the existence of such condition or conditions, and (2) the
Company fails to remedy such condition or conditions within 30 days following
the receipt of such written notice (the “Cure Period”). If any such condition is
not remedied within the Cure Period, Participant must terminate Participant’s
employment with the Company within a reasonable period of time, not to exceed 30
days, following the end of the Cure Period. The foregoing to the contrary
notwithstanding, if at any time the Participant is subject to an effective
employment or change of control agreement with the Company or an Affiliate (as
defined in Section 11(b)), then, in lieu of the foregoing definition, “Good
Reason” shall at that time have such meaning as may be specified in such other
agreement.


6

--------------------------------------------------------------------------------





(f)    “Key Employee” shall mean any employee who meets the definition of “key
employee” as defined in Section 416(i) of the Code.
(g)    “Retirement” shall mean early, normal or deferred retirement of the
Participant under a tax qualified retirement plan of the Company or any other
cessation of the provision of services to the Company or a Subsidiary by the
Participant that is deemed by the Committee or its designee to constitute a
retirement.
12.    Unless the Participant has been granted the right to defer the receipt of
the Shares issuable in respect of the RSUs, the RSUs granted hereunder are
intended to satisfy the short-term deferral exception to the requirements of
Section 409A of the Code, and shall be interpreted, construed and administered
in accordance with such exception. If it is determined that the RSUs do not
qualify for an exemption from Section 409A of the Code, then in the event
vesting is accelerated pursuant to Section 5 and the Participant is a Key
Employee, a distribution of Shares issuable to the Participant, all amounts
notionally credited to the Participant’s Dividend Equivalent Account, and all
securities and property comprising all Property Distributions deposited in such
Dividend Equivalent Account due the Participant upon the vesting of the RSUs
shall not occur until six months after the Participant’s Termination Date,
unless the Participant’s Termination is due to death or Disability.
Notwithstanding any provision to the contrary herein, all payments to be made
upon a termination of employment hereunder may only be made upon a “separation
from service” as defined under Section 409A of the Code.
13.    The Company may, in its sole discretion, deliver any documents related to
the Participant’s current or future participation in the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means.


STRATUS PROPERTIES INC.


7